COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                            FORT WORTH

                           NO. 02-11-00132-CV


IRA DAVIS                                           APPELLANT

                                    V.

U.S. BANK NATIONAL                                  APPELLEES
ASSOCIATION, AS TRUSTEE FOR
THE SPECIALTY UNDERWRITING
RESIDENTIAL FINANCE TRUST
MORTGAGE LOAN ASSET
BACKED CERTIFICATES SERIES
2006-BC4, AND WILSHIRE CREDIT
CORPORATION


                                 ----------

         FROM THE 352ND DISTRICT COURT OF TARRANT COUNTY

                                 ----------

                      MEMORANDUM OPINION1
                                 ----------




     1
     See Tex. R. App. P. 47.4.
      Appellant Ira Davis perfected an appeal from a judgment entered on March

8, 2011. The clerk’s record was filed on July 6, 2011. The reporter’s record was

filed on July 22, 2011. Davis’s brief was due August 22, 2011.

      Davis filed his first motion to extend time to file his brief on August 23,

2011, requesting an extension until November 22, 2011. Davis’s motion was

granted in part, extending the deadline for filing his brief until October 21, 2011.

      On October 25, 2011, Davis filed his second motion to extend time to file

his brief, requesting an extension until December 22, 2011. His motion was

granted.

      On December 27, 2011, Davis filed his third motion to extend time to file

his brief, requesting an extension until March 22, 2012.        Davis’s motion was

granted in part in an order extending the deadline for filing his brief until February

6, 2012, and stating that “NO FURTHER EXTENSIONS WILL BE GRANTED.”

No brief was filed as of February 6, 2012.

      On February 14, 2012, this court sent Davis a letter stating that his case

could be dismissed for want of prosecution unless he or any party desiring to

continue the appeal filed with the court on or before February 24, 2012, a

response reasonably explaining the failure to timely file a brief. In response,

Davis filed his fourth motion to extend time to file his brief, claiming that “[i]n

recent weeks, [he] has been unable to devote an appropriate effort to preparation

of the brief” and requesting an extension until March 23, 2012.




                                          2
      Because Davis has had six and a half months to prepare his brief and has

failed to do so, we deny his fourth motion for extension and dismiss his appeal

for want of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), (c).



                                                   PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DELIVERED: March 22, 2012




                                        3